DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Applicant’s arguments filed 2/2/2021 with respect to amended claims being novel over the prior art of record have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Waters and Kroll.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 3,946,498) in view of Kroll (US 7,946,056).
Waters discloses a portable hair drying assembly being configured to be worn on a user's head thereby facilitating the user's hair to be dried, said assembly comprising: a bowl (23, fig. 2) being wearable on a user's head thereby facilitating said bowl to be in thermal communication with hair on the user's head (to left of 23, fig. 2), said bowl 
Waters discloses the claimed invention except for said bowl having an interior surface and an exterior surface, said interior surface being uniformly spaced from said exterior surface wherein said air chamber extends continuously between an entirety of said interior surface and said exterior surface, each of said plurality of air apertures extending through said interior surface and into said air chamber wherein each of said air apertures is configured to pass air outwardly from said air chamber, said air apertures being spaced apart from each other and being distributed over an entire circumference of said interior surface.  Kroll teaches said bowl having an interior surface and an exterior surface, said interior surface being uniformly spaced from said exterior surface wherein said air chamber extends continuously between an entirety of said interior surface and said exterior surface (10, fig. 3A), each of said plurality of air apertures extending through said interior surface and into said air chamber wherein each of said air apertures is configured to pass air outwardly from said air chamber, said air apertures being spaced apart from each other and being distributed over an entire circumference of said interior surface (55) in order to provide a hair drying head covering with low thermal conductivity for a more efficient operation.  Waters would benefit equally from providing a hair drying head covering with low thermal conductivity for a more efficient operation.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Waters with said bowl having an interior surface and an exterior surface, said interior surface being uniformly spaced from said exterior surface wherein said air chamber extends continuously between an . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Kroll as applied to claim 1 above, and further in view of Townsend (US 9,131,760).
Waters discloses the claimed invention except for a timer being coupled to said housing, said timer being electrically coupled to said control circuit, said control circuit turning off each of said heating unit and said blower when a pre- determined amount of time has elapsed, said timer being adjustable between a minimum duration of time and a maximum duration of time, said timer including a timer knob being rotatably coupled to said rear wall of said housing wherein said timer knob is configured to be manipulated by the user for setting the pre-determined duration of time.  Townsend teaches a timer being coupled to said housing (116, 3:15-29), said timer being electrically coupled to said control circuit (116, fig. 6), said control circuit turning off each of said heating unit and said blower when a pre- determined amount of time has elapsed (116, fig. 6, 3:15-29), said timer being adjustable between a minimum duration of time and a maximum duration of time, said timer including a timer knob being rotatably coupled to said rear wall of said housing wherein said timer knob is configured to be manipulated by the user for setting the pre-determined duration of time (116, 119, fig. 1, 3:15-29) in order to limit . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Kroll as applied to claim 1 above, and further in view of Kroll (US 6,964,116).
Waters discloses a power supply being coupled to said housing (16, fig. 4, coupled through 14), said power supply being electrically coupled to said control circuit (15-17, fig. 1) and the claimed invention except for said power supply comprising at least one battery.  Kroll teaches said power supply comprising at least one battery (claim 1) in order to increase mobility without the restraint of a power cord.  Waters would benefit equally from increasing mobility without the restraint of a power cord.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Waters with said power supply comprising at least one battery as taught by Kroll in order to increase mobility without the restraint of a power cord. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Townsend and in view of Kroll (US 7,946,056).
Waters discloses a portable hair drying assembly being configured to be worn on a user's head thereby facilitating the user's hair to be dried, said assembly comprising: a bowl being wearable on a user's head thereby facilitating said bowl to be in thermal communication with hair on the user's head, said bowl having an air chamber being positioned within said bowl and a plurality of air apertures each being in fluid communication with said air chamber (23, fig. 2, arrows penetrating 23 and passing through to the right of 23), said bowl having an interior surface and an exterior surface, each of said plurality of air apertures extending through said interior surface and into said air chamber wherein each of said air apertures is configured to pass air outwardly from said air chamber, said air apertures being spaced apart from each other and being distributed over an entire circumference of said interior surface (arrows penetrating 23, fig. 2), said exterior surface having an input opening extending into said air chamber wherein said input opening is configured to pass air into said air chamber, said input opening having a bounding edge (fig. 4, opening in 22); a housing being removably coupled to said bowl (12), said housing having an intake and an exhaust (27, fig. 3, and exhausted through apertures in 23), said exhaust being in fluid communication with said air chamber when said housing is removably coupled to said bowl (12, 24, fig. 2), said housing having a front wall, a rear wall and an outer wall extending therebetween (12, fig. 2, upper to lower surface), said housing being positioned in said input opening having said outer wall releasably engaging said bounding edge of said input opening for retaining said housing in said input opening (36, fig. 4), said intake extending through 
Waters discloses the claimed invention except for a timer being coupled to said housing, said timer being electrically coupled to said control circuit, said control circuit turning off each of said heating unit and said blower when a pre-determined amount of time has elapsed, said timer being adjustable between a minimum duration of time and a maximum duration of time, said timer including a timer knob being rotatably coupled to said rear wall of said housing wherein said timer knob is configured to be manipulated by the user for setting the pre-determined duration of time.  Townsend teaches a timer being coupled to said housing (116, 3:15-29), said timer being electrically coupled to said control circuit (116, fig. 6), said control circuit turning off each of said heating unit and said blower when a pre- determined amount of time has elapsed (116, fig. 6, 3:15-
Waters discloses the claimed invention except for said interior surface being uniformly spaced from said exterior surface wherein said air chamber extends continuously between an entirety of said interior surface and said exterior surface, said power supply comprising at least one battery.  Kroll teaches said interior surface being uniformly spaced from said exterior surface wherein said air chamber extends continuously between an entirety of said interior surface and said exterior surface (10, fig. 3A), said power supply comprising at least one battery (claim 1) in order to provide a hair drying head covering with low thermal conductivity for a more efficient operation and to increase mobility without the restraint of a power cord.  Waters would benefit equally from providing a hair drying head covering with low thermal conductivity for a more efficient operation and increasing mobility without the restraint of a power cord.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Waters with said interior surface being uniformly spaced from said exterior surface wherein said air chamber extends continuously between an entirety of said interior surface and said exterior surface, said power supply comprising at least one battery as taught by Kroll in order to provide a hair drying head covering with low thermal conductivity for a more efficient operation and to increase mobility without the restraint of a power cord. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.